Citation Nr: 0605675	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  98-11 960 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
residuals of a fracture of the left femur with a history of 
loose semilunar cartilage and degenerative joint disease of 
the left knee.

2.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected 
residuals of a fracture of the left femur with a history of 
loose semilunar cartilage and degenerative joint disease of 
the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1940 to April 1941.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision.  In May 2000, a 
hearing was held before the undersigned and a copy of the 
transcript has been associated with the claims folder.  In 
June 2002, February 2003, July 2003, and March 2005, the 
Board determined that further development was necessary.  The 
appeal is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A right knee disability was not present in service or for 
more than 5 decades post service discharge, it has not been 
shown to be related to service, nor is there evidence that it 
is due to or the result of or aggravated by the veteran's 
service-connected residuals of a fracture of the left femur 
with a history of loose semilunar cartilage and degenerative 
joint disease of the left knee.

3.  A bilateral hip disability was not present in service or 
for more than 5 decades post service discharge, it has not 
been shown to be related to service, nor is there evidence 
that it is due to or the result of or aggravated by the 
veteran's service-connected residuals of a fracture of the 
left femur with a history of loose semilunar cartilage and 
degenerative joint disease of the left knee.
CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein, nor was it proximately due to or the result 
of the service-connected residuals of a fracture of the left 
femur with a history of loose semilunar cartilage and 
degenerative joint disease of the left knee.
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005). 

2.  A bilateral hip disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein, nor was it proximately due to or the 
result of the service-connected residuals of a fracture of 
the left femur with a history of loose semilunar cartilage 
and degenerative joint disease of the left knee.
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in January 2004 and March 2005, VA informed 
the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in November 2000, as well as supplemental statements of 
the case (SSOCs) in November 2004 and September 2005, in 
which the appellant and his representative were advised of 
all the pertinent laws and regulations regarding his claims.  
The Board, therefore, believes that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
November 2004 and September 2005 SSOCs contained the 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the November 2004 and 
September 2005 SSOCs.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claims were adjudicated in 
October 2000.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the veteran in 2004 and 2005 
were not given prior to the first adjudication of the claim, 
the content of the notices fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notices 
were provided, the case was readjudicated in the September 
2005 SSOC.  Additionally, in September 2000, before the 
October 2000 rating decision, the RO sent the veteran a 
letter informing him of the evidence that was needed and the 
time frame within which to submit such evidence.  Therefore, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA outpatient records, private medical records, and VA 
examination reports dated in March 1998, March 2003, March 
2005 have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a degree of 10 percent within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis of the right 
knee and bilateral hips did not manifest to a 10 percent 
degree within one year of service discharge, as discussed 
below.

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The veteran is service connected for the residuals of a  
fracture of the internal and external condyles of the left 
femur with a history of loose semilunar cartilage and 
arthritis of the right knee.  


I.  Entitlement to service connection for a right knee 
disability, including as secondary to service connected 
residuals of a fracture of the left femur with a history of 
loose semilunar cartilage and chronic arthritis of the left 
knee.

The veteran has a right knee disability.  The VA examination 
report dated in March 2003 noted a diagnosis of mild 
degenerative joint disease of the right knee.  

Service medical records are absent any findings or diagnosis 
of a right knee disability.  The examination report at 
service entry noted normal musculoskeletal system and the 
examination at service discharge was negative for a right 
knee disability.  While the veteran has a current diagnosis 
of degenerative joint disease of the right knee, there is no 
opinion which provides a nexus between this disability and 
service.  Furthermore, the first finding of degenerative 
joint disease of the right knee in the record is not until 
March 1998 (VA medical record noting diagnosis of 
degenerative joint disease of both knees), which is over 5 
decades post-service discharge.  Therefore, service 
connection on a direct basis is clearly not warranted.  

As to secondary service connection, the question is whether 
the veteran's right knee disability was caused or aggravated 
by his service-connected old fracture of the left  femur with 
history of loose semilunar cartilage and degenerative joint 
disease of the left knee.  Pursuant to the Board's March 2005 
remand, the March 2003 VA examiner added an addendum to his 
initial report in March 2005.  The examiner opined that the 
veteran's degenerative joint disease in his right knee was 
"less likely as not caused by or a result of his service-
connected left knee problem."  Moreover, there is no 
evidence at all that the right knee disability has been 
aggravated by the left lower extremity disorders.  
Accordingly, secondary service connection for degenerative 
joint disease of the right knee is not warranted. 

While the veteran has suggested that his current disability 
is related to his service-connected disability, as a layman 
he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's current right knee disability is due to or 
the result of the veteran's service-connected residuals of a 
fracture of the left femur with a history of loose semilunar 
cartilage and degenerative joint disease of the left knee.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  Entitlement to service connection for a bilateral hip 
disability as secondary to the residuals of a fracture of the 
left femur with a history of loose semilunar cartilage and 
arthritis of the left knee.

The veteran has a bilateral hip disability.  The March 2003 
VA examination report noted degenerative joint disease in 
both hips, left greater than right, of moderate degree.  

Service medical records are absent any findings or diagnoses 
of any hip disability.  The examination report at service 
entry noted a normal musculoskeletal system and the 
examination at service discharge was negative for bilateral 
hip disability.  While the veteran has degenerative joint 
disease of the hips, there is no opinion which provides a 
nexus between this disability and service.  Furthermore, the 
first finding of degenerative joint disease of the hips was 
at the March 2003 VA examination, which is over 6 decades 
post-service discharge.  Even if he had arthritis when he 
complained of hip pain at an August 2000 VA outpatient visit, 
the date of onset would still be about 59 years post-service 
discharge.  Moreover, the time that elapsed since his 
discharge aside, in the absence of any competent evidence 
showing a hip disorder began in service, service connection 
on a direct basis is not warranted.    

As to secondary service connection, the question is whether 
the veteran's current bilateral hip disability was caused or 
aggravated by the any residuals of the femur fracture and 
loose semilunar cartilage and arthritis of the left knee.  
The March 2005 VA examination report shows that the examiner 
concluded that the veteran's degenerative joint disease in 
his hips were "less likely as not caused by or a result of 
his service-connected left knee problem."  Moreover, there 
is no evidence at all that the right knee disability has been 
aggravated by the left lower extremity disorders. 
Accordingly, secondary service connection for degenerative 
joint disease of the hips is not warranted. 

Again, while the veteran has suggested that his hip arthritis 
is related to his left lower extremity disabilities, as a 
layman he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the much greater weight of the evidence is against 
finding that the veteran's current bilateral hip disability 
is due to or the result of his service-connected disability.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER


1.  Entitlement to service connection for a right knee 
disability on either a direct incurrence or secondary basis 
is denied.

2.  Entitlement to service connection for a bilateral hip 
disability, on either a direct incurrence or secondary basis 
is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


